      Case 1:18-cv-10138-ALC-SDA Document 121 Filed 10/06/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/06/2020
                                                         )
 ANTHONY DRAYTON, ROBERT LEWIS, and                      )
 SANTOS SEDA,                                            )
                                                         )
                                Plaintiffs,              )
                                                           DISCOVERY ORDER
            v.                                           )
                                                         ) Case No. 1:18-cv-10138 (ALC)(SDA)
 THE CITY OF NEW YORK and the NEW                        )
 YORK CITY DEPARTMENT OF EDUCATION,                      )
                                                         )
                                Defendants.              )
                                                         )

        WHEREAS, this matter came before the Court on August 27, 2020 at which time the

parties explained to the Court that absent production of Social Security Numbers (“SSN”) from

the FLSA opt-in plaintiffs Defendants would be unable to produce certain payroll and time records

for the opt-in plaintiffs who have elected to participate in this action, and;

        WHEREAS, Plaintiffs have since proposed that this Court issue an order directing

Plaintiffs’ bargaining representative AFSCME District Council 37 to produce the SSNs for the

opt-in plaintiffs, and;

        WHEREAS, Plaintiffs’ counsel represents that he has communicated with AFSCME

District Council 37 officials who have agreed to produce the SSNs pursuant to court order;

        IT IS THEREFORE ORDERED AS FOLLOWS:

        Plaintiffs’ counsel to serve this Order, and the names of all opt-in Plaintiffs on AFSCME

District Council 37 no later than two days from entry of this Order.

        AFSCME District Council 37 to provide Plaintiffs’ counsel with a list containing the SSNs

for the opt-in individuals within thirty days of entry of this Order.
      Case 1:18-cv-10138-ALC-SDA Document 121 Filed 10/06/20 Page 2 of 2




       The information provided by AFSCME District Council 37 shall be treated as highly

confidential and used solely in connection with this matter and for no other purpose.

       Plaintiffs’ counsel will provide defendant’s counsel with the opt-in Plaintiffs’ SSNs within

two days of receipt.



It is so Ordered this 6th day of October, 2020.



                                      ______________________________________
                                      HON. STEWART D. AARON




                                                  2
